Citation Nr: 1820370	
Decision Date: 04/04/18    Archive Date: 04/16/18

DOCKET NO.  15-27 118A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUE

Entitlement to service connection for non-Hodgkin's lymphoma, to include as due to exposure to contaminated water at Camp Lejeune.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

John Kitlas, Counsel


INTRODUCTION

The Veteran served on active duty in the United States Marine Corps from September 1956 to August 1957.

This matter is before the Board of Veterans' Appeals (Board) on appeal from an August 2014 rating decision by a Department of Veterans Affairs (VA) Regional Office (RO) which denied the claim.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (2012).

The Board notes that the Veteran had requested a hearing before a Veterans Law Judge as part of this appeal, but he withdrew this hearing request by a statement received in March 2017.  See 38 C.F.R. § 20.704(e).  Accordingly, the Board will proceed to adjudicate the merits of this appeal.


FINDINGS OF FACT

1.  The Veteran was stationed at United States Marine Corps Base Camp Lejeune during a period of at least 30 days in 1957, during his active service, and is therefore presumed to have been exposed to contaminants in the water supply at the base.

2.  The Veteran has been diagnosed with a form of non-Hodgkin's lymphoma, which has been active during the pendency of the claim.


CONCLUSION OF LAW

The criteria for a grant of service connection for Non-Hodgkin's lymphoma have been met.  38 U.S.C. §§ 1101, 1112, 1131, 1137, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303 (2017); Diseases Associated with Exposure to Contaminants in the Water Supply at Camp Lejeune, 82 Fed. Reg. 4,173 (Jan. 13, 2017) (to be codified at 38 C.F.R. §§ 3.307, 3.309).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Hickson v. West, 12 Vet. App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F. 3d 604 (Fed. Cir. 1996) (table).  

The Veteran has essentially contended that he has non-Hodgkin's lymphoma due to exposure to contaminated water while on active duty at United States Marine Corps Base Camp Lejeune.

The Board notes that competent medical evidence is of record which reflects the Veteran has been diagnosed with a form of non-Hodgkin's lymphoma that has been active during the pendency of the appeal.  For example, a June 2015 statement from a VA clinician noted the Veteran was currently receiving treatment for diffuse large B cell lymphoma, a type of non-Hodgkin's lymphoma; and his treatment included chemotherapy.  It was also noted that he was previously treated for follicular lymphoma, an indolent form of non-Hodgkin's lymphoma, with chemotherapy in 2010.  Various treatment records, as well as an August 2014 VA examination, are consistent with this statement.

The Board also notes that the Veteran's exposure to contaminated water while on active duty at Camp Lejeune was conceded previously, to include as noted in the August 2014 rating decision.  Further, it is noted that military personnel records are on file which indicate the Veteran participated in an individualized combat training program at Camp Lejeune in 1957, and that this program was expected to last a period of approximately 30 days.

The Board acknowledges the claim was denied previously, in pertinent part, based upon the August 2014 VA examiner's opinion against the Veteran's non-Hodgkin's lymphoma being related to his exposure to contaminated water at Camp Lejeune.  However, subsequent to that examination, and the last adjudication via the June 2015 Statement of the Case (SOC), VA established a presumption of service connection for certain diseases for veterans, former reservists, and former National Guard members who were exposed to contaminants in the water supply while serving at U.S. Marine Corps Base Camp Lejeune, North Carolina, for no less than 30 days (either consecutive or nonconsecutive) from August 1, 1953, to December 31, 1987.  See 38 U.S.C. §§ 1101, 1112, 1137 (2012); Diseases Associated with Exposure to Contaminants in the Water Supply at Camp Lejeune, 82 Fed. Reg. 4,173 (Jan. 13, 2017) (to be codified at 38 C.F.R. §§ 3.307, 3.309).  Specifically, effective March 14, 2017, 38 C.F.R. § 3.309(f) was amended to provide a presumption of service connection for kidney cancer, liver cancer, Non-Hodgkin's lymphoma, adult leukemia, multiple myeloma, Parkinson's disease, aplastic anemia and other myelodysplastic syndromes, and bladder cancer, which have become manifest to a degree of 10 percent or more at any time after service if the Veteran was stationed at Camp Lejeune between August 1, 1953 and December 31, 1987. The regulation applies to all claims pending before VA on and after March 14, 2017.

Inasmuch as there is evidence of treatment for active non-Hodgkin's lymphoma, it does appear the Veteran has such a disability present to a compensable degree.  See 38 C.F.R. § 4.118, Diagnostic Code 7715.

In view of the foregoing, and resolving all reasonable doubt in favor of the Veteran, the Board finds that he is entitled to a grant of service connection for non-Hodgkin's lymphoma pursuant to the aforementioned presumptive provisions regarding individuals who had exposure to contaminated water at Camp Lejeune during the pertinent period from August 1953 and December 1987.  See 38 U.S.C. § 5107; 38 C.F.R. § 3.102.  Therefore, the benefit sought on appeal is allowed.





							(CONTINUED ON NEXT PAGE)
ORDER

Service connection for non-Hodgkin's lymphoma, as due to exposure to contaminated water at Camp Lejeune, is granted.




____________________________________________
A.J. Spector
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


